 1

 2

 3

 4

 5

 6

 7

 8

 9

10                             UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12
     KITTYHAWK.IO, INC., a Delaware         Case No. 5:19-cv-01714 NC
13   corporation,
                                            Honorable Nathanael Cousins
14
                 Plaintiff,                 ORDER GRANTING STIPULATION OF
15                                          DISMISSAL AND RETAINING
           v.                               JURISDICTION TO ENFORCE THE
16                                          SETTLEMENT
     KITTY HAWK CORPORATION, a
17   Delaware corporation,

18               Defendant.

19

20

21

22

23

24

25

26

27

28
                         ORDER GRANTING STIPULATION OF DISMISSAL
                   AND RETAINING JURISDICTION TO ENFORCE THE SETTLEMENT
                                                                   CASE NO.: 5:19-CV-01714 NC
 1          Plaintiff Kittyhawk.io, Inc. and Defendant Kitty Hawk Corporation, (collectively, “the
 2   Parties,”) have stipulated to dismiss this case in its entirety with prejudice and further request that the
 3   Court retain jurisdiction to enforce the terms of the Parties’ Settlement Agreement.
 4          Having considered the Stipulation by the Parties and finding that good cause exists:
 5          IT IS HEREBY ORDERED that the Parties’ stipulated dismissal is GRANTED. This action
 6   is dismissed with prejudice. Each party shall bear its own fees and costs. The Court further retains
 7   jurisdiction to enforce the terms of the Parties’ Settlement Agreement.
 8

 9   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                              ISTRIC
                                                                         TES D      TC
                                                                       TA
10




                                                                                                  O
                                                                  S




                                                                                                   U
                                                                 ED
11   Dated: February 5, 2020                                  _______________________________




                                                                                                    RT
                                                              Hon. Nathanael CousinsD
                                                             UNIT            ANTE Judge
12
                                                                         GR
                                                              United States Magistrate




                                                                                                        R NIA
13

14                                                                                          . Cousins
                                                             NO



                                                                                thanael M
                                                                       Judge Na




                                                                                                        FO
                                                              RT



15




                                                                                                    LI
                                                                      ER
                                                                 H




                                                                                                  A
16
                                                                           N                       C
                                                                                             F
                                                                               D IS T IC T O
17                                                                                   R
18

19

20

21

22

23

24

25

26

27

28                                                       2
                               ORDER GRANTING STIPULATION OF DISMISSAL
                         AND RETAINING JURISDICTION TO ENFORCE THE SETTLEMENT
                                                                       CASE NO.: 5:19-CV-01714 NC
